Case 3:17-cv-01112-JLS-NLS Document 110-6 Filed 06/27/19 PageID.3756 Page 1 of 6




                             EXHIBIT 9
Case 3:17-cv-01112-JLS-NLS Document 110-6 Filed 06/27/19 PageID.3757 Page 2 of 6




                                                                Exhibit 9 Page 127
Case 3:17-cv-01112-JLS-NLS Document 110-6 Filed 06/27/19 PageID.3758 Page 3 of 6




                                                                Exhibit 9 Page 128
Case 3:17-cv-01112-JLS-NLS Document 110-6 Filed 06/27/19 PageID.3759 Page 4 of 6




                                                                Exhibit 9 Page 129
Case 3:17-cv-01112-JLS-NLS Document 110-6 Filed 06/27/19 PageID.3760 Page 5 of 6




                                                                Exhibit 9 Page 130
Case 3:17-cv-01112-JLS-NLS Document 110-6 Filed 06/27/19 PageID.3761 Page 6 of 6




                                                                              Exhibit 9 Page 131
